DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application is a continuation of 16149042, filed 10/01/2018, now U.S. Patent No. 11,232,207.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the current application “hereinafter “248” rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,232,207, hereinafter “207”. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim 1 of both “248” and “207” are directed to “A decentralized trust assessment system” which comprises “a neural network; a trust module; and a local subsystem; wherein the trust module controls whether a plurality of inputs to the local subsystem are trustworthy”.  
Further, independent claim 8 of both “248” and “207” are directed to “A method of decentralizing trust assessments” which comprises “training a neural network to create a trained neural network; programming a trust module to review a data stream for a condition; reviewing the data stream with the trust module for the condition; and analyzing the data stream for a pattern with the trained neural network”.   
Additionally, independent claim 14 of both “248” and “207” are directed to “A decentralized trust assessment system of an aircraft” which comprises “at least one input data stream from the aircraft; a local subsystem in the aircraft, the local subsystem configured to act upon the at least one input data stream; a trained neural network; and a trust module configured to analyze the at least one input data stream; wherein the trust module controls whether the at least one input data stream to the local subsystem is acted upon by the local subsystem”.
Dependent claims 2-7, 9-13 and 15-20 of both “248” and “207” are identical to one another.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. US 20190173919 A1 to Irimie et al., hereinafter Irimie.
Regarding claim 1, Irimie discloses a decentralized trust assessment system, comprising: 
a neural network (paragraph 71, “Deep learning comprises an artificial neural network that is composed of many hidden layers between the inputs and outputs”, paragraph 138, “the model comprises a neural network that was created during a training process, combined with a metagraph which is a set of functions and parameters to call”, paragraphs 182-184, and 209, “one group is used for initialization and/or training of a neural network for a model, and one group is used for testing the neural network for the model”); 
a trust module (paragraph 84, “a trusted domains storage 255A”, and paragraphs 109, 229 and 230); 
and a local subsystem (paragraphs 41, 49, 71, and 80); 
wherein the trust module controls whether a plurality of inputs to the local subsystem are trustworthy (paragraphs 109, 229 and 230, “lists of trusted and untrusted domains”). 
Regarding claim 2, Irimie discloses wherein the neural network is located between the plurality of inputs and the trust module (paragraphs 71, 182, 184, and 209). 
Regarding claim 3, Irimie discloses wherein the neural network is located inside the trust module (paragraphs 84, 229 and 230). 
Regarding claim 4, Irimie discloses a plurality of outputs from the local subsystem and the trust module; wherein the neural network is provided the plurality of outputs (paragraphs 49, 54, 69, 71, and 182). 
Regarding claim 5, Irimie discloses wherein the neural network provides feedback to the trust module through the plurality of inputs (paragraphs 69 and 144). 
Regarding claim 6, Irimie discloses wherein the neural network is based upon a training set (paragraphs 72, 80, 127, 138, 144, 183, 184, 209, 215, 217, and 218). 
Regarding claim 7, Irimie discloses wherein the neural network is based upon a trusted training set (paragraphs 72, 80, 127, 138, 144, 183, 184, 209, 215, 217, and 218). 
Regarding claim 8, Irimie teaches a method of decentralizing trust assessments, comprising: 
training a neural network to create a trained neural network (paragraphs 69-71, 138, 182-184, and 209); 
programming a trust module to review a data stream for a condition (paragraph 182); 
reviewing the data stream with the trust module for the condition (paragraph 182); 
and analyzing the data stream for a pattern with the trained neural network (paragraph 182). 
Regarding claim 9, Irimie teaches flagging the data stream if the condition is met (paragraph 182). 
Regarding claim 10, Irimie teaches flagging the data stream if the pattern is detected by the trained neural network (paragraph 182). 
Regarding claim 11, Irimie teaches the step of training comprising: summing the data stream before and after a local subsystem (paragraph 182). 
Regarding claim 12, Irimie teaches the step of training comprising: summing the data stream before and after a local subsystem in combination with the trust module (paragraph 182). 
Regarding claim 13, Irimie teaches wherein the step of analyzing the data stream for a pattern with the trained neural network occurs before the step of reviewing the data stream with the trust module for the condition (paragraph 182). 
Regarding claim 14, Irimie teaches wherein the step of analyzing the data stream for a pattern with the trained neural network occurs after the step of reviewing the data stream with the trust module for the condition (paragraph 182). 
Claims 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No US 20170312614 A1 to Tran et al., hereinafter Tran.
Regarding claim 15, Tran discloses a decentralized trust assessment system of an aircraft (paragraph 49), comprising: 
at least one input data stream from the aircraft (paragraph 383); 
a local subsystem in the aircraft, the local subsystem configured to act upon the at least one input data stream (paragraphs 160 and 482); 
a trained neural network (paragraphs 160, 162, and 163); 
and a trust module configured to analyze the at least one input data stream; wherein the trust module controls whether the at least one input data stream to the local subsystem is acted upon by the local subsystem (paragraphs 160, 162, “images in the training and test sets”, paragraph 163, “quantization of the image samples into a topological space where inputs that are nearby in the original space are also nearby in the output space, which results in invariance to minor changes in the image samples, and the convolutional neural network provides for partial invariance to translation, rotation, scale, and deformation”, and paragraph 383). 
Regarding claim 16, Tran discloses wherein the trained neural network is located between the at least one input data stream and the trust module (paragraphs 162, 163 and 383). 
Regarding claim 17, Tran discloses wherein the trained neural network is located inside the trust module (paragraphs 160 and 161). 
Regarding claim 18, Tran discloses at least a first output of the local subsystem and of the trust module; wherein the trained neural network reviews the at least a first output (paragraphs 160, 162, and 163). 
Regarding claim 19, Tran discloses wherein the trained neural network provides feedback to the trust module (paragraphs 203 and 204). 
Regarding claim 20, Tran discloses wherein the trust module replaces the first output based on the trained neural network (paragraphs 160, 162, and 163).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to trust assessment within a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431